Exhibit 21 THE LACLEDE GROUP, INC. AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Subsidiaries of The Laclede Group, Inc. (Parent) Percent of Voting Stock Owned Laclede Gas Company 100% Laclede Pipeline Company 100% Laclede Investment LLC* 100% Laclede Development Company** 100% SM&P Utility Resources, Inc. 100% *Subsidiary Company of Laclede Investment LLC Laclede Energy Resources, Inc. 100% Subsidiary Company of Laclede Energy Resources, Inc. Laclede Gas Family Services, Inc. 100% **Subsidiary Company of Laclede Development Company Laclede Venture Corp 100% All of the above corporations have been organized under the laws of the State of Missouri.
